AMENDMENT NO.1 TO THE
AGREEMENT AND PLAN OF MERGER


THIS AMENDMENT NO.1 TO THE AGREEMENT AND PLAN OF MERGER (the “Amendment”) is
dated as of February 1, 2011 and entered into by and among: (i) Tactical Air
Defense Services, Inc., a Nevada corporation (the “Parent”); (ii) TAS
Acquisition Corp., a Nevada corporation (the “Acquisition Subsidiary”); and
(iii) Tactical Air Support, Inc., a Nevada corporation (the “Company”) (The
Parent, the Acquisition Subsidiary and the Company are each a “Party” and
referred to collectively herein as the “Parties”).


RECITALS


WHEREAS, on or about December 10, 2010, the Parties entered into an Agreement
and Plan of Merger (the “Merger Agreement”) contemplating the merger of the
Acquisition Subsidiary, a wholly-owned subsidiary of Parent, with and into the
Company (the “Merger”);


WHEREAS, Section 7.2 of the Merger Agreement provided that in the event the
underlying conditions of Article V of the Merger Agreement had not been met
(collectively the “Closing Conditions”) and the Merger had not closed by or
before January 31, 2011 (the “Initial Closing Date”), the Merger Agreement shall
terminate unless extended by written mutual consent of all Parties;


WHEREAS, as of the date of this Agreement, certain Closing Conditions remain
open and unresolved;


WHEREAS, the Parties continue to work together diligently to resolve and settle
all outstanding Closing Conditions and close the Merger and the Parties
collectively desire to extend the Closing Date;


NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained and in the Merger Agreement, and for other good and
valuable consideration the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Parties hereto, intending legally to be bound, agree to amend
Section 7.2 of the Merger Agreement as follows:


AMENDMENT TO MERGER AGREEMENT
 
ARTICLE VII
TERMINATION


7.2           Termination for Failure to Close. This Agreement shall be
terminated if the Closing Date shall not have occurred by April 31, 2011, unless
extended by written mutual consent of all Parties.










 
 

--------------------------------------------------------------------------------

 




SIGNATURE PAGE
 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No.1 1 to the
Agreement and Plan of Merger to be executed as of the date first written above.


PARENT:
 
Tactical Air Defense Services, Inc.
 
 
/s/ Alexis C. Korybut
 
 
 
COMPANY:
 
Tactical Air Support, Inc.
 
 
/s/ Rolland C. Thompson
By: Alexis C. Korybut
Its: Chief Executive Officer
 
By: Rolland C. Thompson
Its: Chief Executive Officer
     
ACQUISITION SUBSIDIARY:
 
TAS Acquisition Corp.
 
 
/s/ Alexis C. Korybut
 
 
   
By: Alexis C. Korybut
Its: President
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
